Citation Nr: 1622943	
Decision Date: 06/08/16    Archive Date: 06/21/16

DOCKET NO.  12-15 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for degenerative disc disease, lumbar spine.   

2.  Entitlement to an initial rating in excess of 10 percent for patellar tendonitis and chronic left leg pain, residuals of fractured anterior tibial plateau.  


REPRESENTATION

Veteran represented by:	Mississippi State Veterans Affairs Board


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A. Bordewyk, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which, in pertinent part, granted service connection for degenerative disc disease, lumbar spine (herein lumbar spine disability), with an initial 20 percent disability rating assigned, and granted service connection for patellar tendonitis and chronic left leg pain, residuals of fractured anterior tibial plateau (herein left knee disability), with an initial 10 percent disability rating assigned.  Each rating was made effective March 1, 2004.  

The Veteran provided testimony before the undersigned at a hearing in April 2016.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

During the Board hearing, the Veteran reported that he has continued to receive VA treatment for the claimed disabilities, including "infusions" of medication in his arm each month.  See Board Hearing Transcript (Tr.) at 12.  He also reported that he receives treatment for his lumbar spine every six months, with the last treatment in March 2016 canceled and not yet rescheduled.  The most recent VA treatment of record is dated in April 2012, which means that there are likely outstanding VA treatment records.  As this evidence is relevant to the Veteran's claim, all relevant records in VA's possession must be obtained.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made).  

In addition, during the Board hearing, the Veteran and his representative reported that he had a statement from the Veteran's pastor that he wanted to add to the record and the Veteran's representative stated that their office would ensure that that statement was submitted.  See Board Hearing Tr. at 14.  The Board notes that the statement from the Veteran's pastor is not yet of record and requests that the Veteran be requested to submit the statement to VA if he would like for that statement to be considered.  

Finally, throughout the Board hearing, the Veteran reported that his lumbar spine and left knee disabilities had worsened since the last VA examination conducted in January 2014.  The Veteran reported that he now required the use of a back and knee brace full time, he was no longer able to do household chores like cooking and cleaning, and that he was no longer able to drive due to his lumbar spine and left knee disabilities.  The January 2014 VA examination indicated that the Veteran was able to drive and complete chores like grocery shopping.  

VA is obliged to afford a veteran a contemporaneous examination where there is evidence of an increase in the severity of the disability. VAOPGCPREC 11-95 (1995).  The veteran is also competent to provide an opinion that his disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  As such, a new VA examination must be provided to assess the current severity of the current lumbar spine and left knee disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records created since April 2012 and associate them with the virtual claims file.  All efforts to obtain these records must be documented in the claims file.  Such efforts should continue until they are obtained, it is reasonably certain that they do not exist, or that further efforts would be futile.

2.  Inform the Veteran that the statement from his pastor which was referenced at the Board hearing is not yet of record and advise him that he should submit that statement to VA if he would like it to be considered in this claim.  

3.  Once the above-requested development has been completed, the Veteran should be afforded a VA examination with a qualified physician to determine the current severity of the service-connected lumbar spine and left knee disabilities.  The examiner should review the claims file, including a copy of this remand.  All indicated testing should be conducted.

4.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




